DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 63/058149 filed in the United States on July 29, 2020.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/7/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 15-18 each recite “the first segment” and “the second segment.”  These phrases lack sufficient antecedent basis.  It appears as if possibly Applicant intended these claims to depend from claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0269605A1).  With respect to claim 1, Kim discloses a footrest device comprising: a base portion (100) adapted to be switched from a first position (see Figure 1) and a second position (see Figures 8A-8C), the base portion including a first surface (10) having a curved profile, wherein the first surface provides foot support to a user when the base is in the first position; a second surface (20) having a planar profile at (22) wherein the second surface provides foot support to he user when the base portion is in the second position (see Figure 8A); and a pair of side surfaces (40) extending between the first surface and the second surface, wherein at least one of the pair of side surfaces includes an indentation (42); and at least one limit stop (80)(80)(14)(14) projecting from the first surface of the base portion wherein the at least one limit stop is disposed proximate at least one of the pair of side surfaces.  With respect to claim 2, the at least one limit stop (80) includes a planar surface (see Figure 6).  With respect to claim 3, the at least one limit stop (80) is adapted to restrict a range of movement of the base portion when the base portion is in the second position (i.e. curved profile pointing toward a floor/support surface upon which the base rests).  With respect to claim 4, further comprising a plurality of limit stops (80)(80)(14)(14) projecting from the first surface of the base portion.  With respect to claim 5, at least one first limit stop (14) disposed proximate a first side surface of the pair of side surfaces and at least one second limit stop (140 disposed proximate a second side surface of the pair of side surfaces.  With respect to claim 6, the indentation (42) is disposed centrally along a first length defined by the base portion.  With respect to claim 7, each of the pair of side surfaces includes the indentation.  With respect to claim 8, the indentation includes a taper surface (note the crescent moon shape that tapers at each end) extending between the first and second surface wherein the taper surface is adapted to engage with a foot of the user for switching the base portion between the first position and second position.  With respect to claim 9, further comprising a first segment and second segment (base cut in half short ways creates two segments) disposed on the first surface of the base wherein each of the first segment and the second segment extend along a first width (short cross ways direction) defined by the base portion.  With respect to claim 10, wherein each of the first segment and the second segment define a second width, the second width being greater than half of the first width defined by the base portion.  With respect to claim 11, each of the first segment and the second segment mend include at least one limit stop (80).  With respect to claim 15, the first and second segments are integral with the base portion (i.e. ½ of first surface).  With respect to claim 16, each of a first segment (14a) and a second segment (14a) are adapted to be coupled to the base portion.  With respect to claim 17, the first segment (14), the second segment (14) and the base portion are made of the same material (integrally formed together) (see paragraph [0042]).  With respect to claim 18, the first segment (14a), the second segment (14a) (formed of elastic shock absorbing material) and the base portion are formed of different materials.  With respect to claim 19, the second surface includes a pair of leg portions, in the form of wheels (34), extending from the second surface.  With respect to claim 20, further comprising a strap (70) coupled to the base (100).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Polonen (10,363,191); Irwin (10,252,103) (see side indentation) and Lukic (US 2011/0216319) (note opposing surfaces, one curved and one generally flat).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636